Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 03, 2015

The Court of Appeals hereby passes the following order:

A16D0124. IRA RAY SHACKLEFORD v. THE STATE.

      Ira Ray Shackleford, who is proceeding pro se, seeks discretionary review of
the trial court’s order denying his motion to clarify. We lack jurisdiction because the
application is untimely.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734 (380 SE2d 57) (1989). Here, the trial court’s order was entered on
September 21, 2015, and Shackleford filed his application on November 3, 2015,
which was 43 days later. Therefore, the application is untimely, and it is hereby
DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                                             12/03/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.